EXHIBIT 10.1

 

FIRST AMENDMENT TO FIVE-YEAR SENIOR CREDIT AGREEMENT

 

This FIRST AMENDMENT TO FIVE-YEAR SENIOR CREDIT AGREEMENT (this “First
Amendment”), dated as of August 2, 2013, among TYCO ELECTRONICS GROUP S.A. (the
“Borrower”), TE CONNECTIVITY LTD. (the “Guarantor”), the Lenders party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (the “Administrative
Agent”), DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and
CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners (in
such capacity, each a “Joint Lead Arranger”), BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A., as Co-Syndication Agents (in such capacity, each a
“Co-Syndication Agent”) and BNP  PARIBAS and CITIBANK, N.A., as Co-Documentation
Agents (in such capacity, each a “Co-Documentation Agent”).  Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
them in the Credit Agreement referred to below, as amended by this First
Amendment.  References to Sections or Schedules are references to Sections of,
or Schedules to, the Credit Agreement, as applicable, unless otherwise stated.

 

RECITALS

 

WHEREAS, the parties hereto are parties to that certain Five-Year Senior Credit
Agreement, dated as of June 24, 2011 (as amended, restated, amended and
restated, modified and/or supplemented prior to, but not including, the date
hereof, the “Credit Agreement”), among the Borrower, the Guarantor, the Lenders
party thereto, the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Amendments and Agreements With Respect to the Credit Agreement.

 

(i)            Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:

 

“Act” shall have the meaning provided in Section 10.16.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 3.12(a).

 

“Executive Order” shall have the meaning provided in Section 3.12(a).

 

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment to Five-Year Senior Credit Agreement, dated as of August 2, 2013,
among the Borrower, the Guarantor, the Lenders party thereto and the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning provided in Section 3.12(a).

 

(ii)           The definition of “FATCA” appearing in Section 1.01 of the Credit
Agreement is hereby restated in its entirety as follows:

 

““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.”

 

(iii)          The definition of “Material Debt” appearing in Section 1.01 of
the Credit Agreement is hereby amended by deleting the text “75,000,000”
appearing therein and inserting the text “100,000,000” in lieu thereof.

 

(iv)          The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “June 24, 2016”
appearing therein and inserting the text “August 2, 2018” in lieu thereof.

 

(v)           Section 3.04(b) of the Credit Agreement is hereby amended by
deleting the text “September 24, 2010” appearing therein and inserting the text
“September 28, 2012” in lieu thereof.

 

(vi)          Section 3.04(b), 3.05(a), and 3.05(b) of the Credit Agreement are
each hereby amended by deleting the text “the date hereof” appearing therein and
inserting the text “the First Amendment Effective Date” in lieu thereof.

 

(vii)         Article III of the Credit Agreement is hereby amended by adding
the following new Section 3.12 to the end thereof:

 

“3.12  Anti-Terrorism Law.

 

(a)  Neither the Borrower, the Guarantor nor any of its Subsidiaries is in
violation of the foreign assets control regulations of the U.S. Treasury
Department’s Office of Foreign Asset Control (“OFAC”) (31 CFR, Subtitle B,
Chapter V, as amended), Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”) or the Act (collectively,
the “Anti-Terrorism Laws”), in each case in which could reasonably be expected
to have a Material Adverse Effect or except as described in the Guarantor’s
filings of Forms 10-K, 10-Q or 8-K.  Neither the Borrower, the Guarantor nor any
of its Subsidiaries is any of the following:

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order; or

 

2

--------------------------------------------------------------------------------


 

(v)           a Person that is named as a “specially designated national and
blocked person” on the most current list published by the OFAC at its official
website or any replacement website or other replacement official publication of
such list.

 

(b)           Neither the Borrower, the Guarantor nor any of its Subsidiaries
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 3.12, (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.”

 

(viii)        Section 5.09 of the Credit Agreement is hereby restated in its
entirety as follows:

 

“5.09 Financial Covenant.  The Guarantor will not permit, as of the last day of
each fiscal quarter (i) commencing with the first fiscal quarter beginning after
the Closing Date until the First Amendment Effective Date, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the then
most recently concluded period of four consecutive fiscal quarters of the
Guarantor to exceed 3.50 to 1.00 and (ii) commencing with the first fiscal
quarter beginning after the First Amendment Effective Date, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the then
most recently concluded period of four consecutive fiscal quarters of the
Guarantor to exceed 3.75 to 1.00.”

 

(ix)          Section 5.13 of the Credit Agreement is hereby amended by deleting
the text “Closing Date” appearing in clause (ii) therein and inserting the text
“First Amendment Effective Date” in lieu thereof.

 

(x)           Section 9.05 of the Credit Agreement is hereby amended by
(v) inserting the text “(a)” immediately before the first sentence of such
Section, (w) deleting the text “Indemnified Taxes or Other” in both instances
appearing in the first sentence therein, (x) inserting the text “if such Taxes
are Indemnified Taxes or Other Taxes” immediately following the text “(i)”
appearing in the first sentence therein, (y) adding the following new sub-clause
(d) immediately following sub-clause (c) therein:

 

“(d)         Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower or any Guarantor has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or any Guarantor to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such

 

3

--------------------------------------------------------------------------------


 

Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).”,

 

and (z) revising the numbering of sub-clause (d) to (e), sub-clause (e) to
(f) and sub-clause (f) to (g).

 

(xi)          The Pricing Grid table appearing in Schedule 1.01 of the Credit
Agreement is hereby restated in its entirety as follows:

 

Index Debt Rating (in the order of
S&P/Moody’s/Fitch)

 

Facility
Fee

 

Applicable Margin for Eurodollar
Loans

 

³ A-/A3/A-

 

7.5

 

80.0

 

BBB+/Baa1/ BBB+

 

10.0

 

90.0

 

BBB/Baa2/ BBB

 

12.5

 

100.0

 

BBB-/Baa3/BBB-

 

20.0

 

130.0

 

Lower than BBB-/Baa3/BBB-

 

25.0

 

150.0

 

 

(xii)         The Form of Subsidiary Guaranty attached as Exhibit D to the
Credit Agreement is hereby amended and restated in its entirety in the form
attached hereto as Annex A.

 

2.             Joinder of New Banks; Bank Reallocation.

 

(i)            Effective as of the First Amendment Effective Date (x) each
Lender identified on Schedule 2.01 hereto as an “Additional Lender” hereby joins
in, becomes a party to, and agrees to comply with and be bound by the terms and
conditions of the Credit Agreement as a Lender thereunder and under each and
every other Loan Document to which any Lender is required to be bound, to the
same extent as if such Additional Lender were an original signatory thereto and
(y) each Additional Lender’s Commitment is in the amount set forth on Schedule
2.01 attached hereto. Each Additional Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto. Each Additional Lender
represents and warrants that (A) it has received a copy of the Credit Agreement
and copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to become a Lender, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (B) it has, independently and without reliance upon
the Administrative Agent

 

4

--------------------------------------------------------------------------------


 

or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to become a Lender, and
(C) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to become a Lender. Each
Additional Lender agrees that (I) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(II) it will perform in accordance with their terms all of their obligations
which by the terms of the Loan Documents are required to be performed of it as a
Lender.

 

(ii)           Effective as of the First Amendment Effective Date, each Lender
agrees that its Commitments shall be the amounts set forth opposite such
Lender’s name on Schedule 2.01 as amended by this First Amendment.

 

3.                                      Conditions Precedent to Effectiveness. 
This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

 

(i)            the Borrower, the Guarantor, the Administrative Agent and the
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile, pdf or
other electronic transmission) the same to the Administrative Agent;

 

(ii)           all of the representations and warranties contained in the Credit
Agreement and other Loan Documents are true and correct in all material respects
on the First Amendment Effective Date after giving effect to this First
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date);

 

(iii)          the Borrower shall have paid an amendment fee in an amount equal
to the product of (x) each Lender’s commitment amount, multiplied by (y) the
rate separately agreed with such Lender;

 

(iv)          the Borrower shall have paid any reasonable and documented
out-of-pocket expenses of the Administrative Agent invoiced to the Borrower at
least 2 Business Days prior to the First Amendment Effective Date required to be
paid or reimbursed pursuant to Section 10.03 of the Credit Agreement, including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent;

 

(v)           the Administrative Agent shall have received certified copies of
the charter, by-laws and other constitutive documents of each Obligor and of
resolutions of the Board of Directors of each Obligor authorizing this
Agreement, together with

 

5

--------------------------------------------------------------------------------


 

incumbency certificates dated the date of this Agreement evidencing the
identity, authority and capacity of each Person authorized to execute and
deliver this Agreement and any other documents to be delivered by each such
Obligor pursuant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel; and

 

(vi)          the Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of Weil Gotshal & Manges, LLP, special New York counsel
of the Obligors, which opinion shall be substantially similar to the opinion
delivered on the Closing Date.

 

4.             Representations and Warranties.  Each Obligor represents and
warrants to the Administrative Agent and the Lenders that, as of the date of and
after giving effect to this First Amendment:

 

(i)            the execution, delivery and performance of this First Amendment
have been duly authorized by all necessary action on the part of each Obligor;

 

(ii)           this First Amendment is a legal, valid and binding obligation of
each Obligor, enforceable against each Obligor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(iii)          all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on the First Amendment Effective Date after giving effect to this First
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date); and

 

(iv)          no Default or Event of Default has occurred and is continuing.

 

5.             General Provisions.

 

(i)            Governing Law.  THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(ii)           Execution in Counterparts.  This First Amendment may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery by telecopy or other electronic image scan transmission of
an executed counterpart of a signature page to this First Amendment shall

 

6

--------------------------------------------------------------------------------


 

be effective as delivery of an original executed counterpart of this First
Amendment.  The Administrative Agent may also require that any such documents
and signatures delivered by telecopy or other electronic image scan transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopy or other electronic image scan transmission.  A
complete set of counterparts shall be lodged with the Borrower and the
Administrative Agent.

 

(iii)          Severability.  Any provision hereof which is held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering the remaining provisions hereof invalid, illegal or
unenforceable in such jurisdiction and without affecting the validity, legality
or enforceability of any provision in any other jurisdiction.

 

(iv)          Successors; Assignment.  The terms of this First Amendment shall
be binding upon, and shall inure for the benefit of, the parties hereto and
their respective successors and assigns; provided that the Borrower may not
assign or transfer any of its rights, obligations or interest hereunder without
the prior written consent of each Lender, other than as contemplated by
Section 5.08 of the Credit Agreement.

 

(v)           Effect on Loan Documents.  (i) Except as expressly set forth
herein, this First Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
the Borrower to receive consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

 

(vi)          Reference to Amendment.  On and after the First Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
the Credit Agreement in any other Loan Document shall be deemed a reference to
the Credit Agreement as modified hereby.  This First Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

 

*          *          *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first set forth above.

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

By:

/s/ Harold G. Barksdale

 

 

Name: Harold G. Barksdale

 

 

Title: Director

 

 

 

 

By:

/s/ Mario Calastri

 

 

Name: Mario Calastri

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

TE CONNECTIVITY LTD.

 

 

 

 

By:

/s/ Mario Calastri

 

 

Name: Mario Calastri

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name: Ross Levitsky

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

By:

/s/ Jeannette Lu

 

 

Name: Jeannette Lu

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

By:

/s/ Gene Riego de Dios

 

 

Name: Gene Riego de Dios

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

BNP Paribas

 

 

 

 

 

 

By:

/s/ Nicole Mitchell

 

 

Name: Nicole Mitchell

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Nicolas Rabier

 

 

Name: Nicolas Rabier

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Citibank, N.A.

 

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name: Diane Emanuel

 

 

Title: Managing Director & Execution Head

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Irina Dimova

 

 

Name: Irina Dimova

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Goldman Sachs Bank USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

HSBC Bank USA, NA

 

 

 

 

 

By:

/s/ Thomas Rogers

 

 

Name: Thomas Rogers

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Bank of China, New York Branch

 

 

 

 

 

By:

/s/ Haifeng Xu

 

 

Name: Haifeng Xu

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

 

 

 

 

By:

/s/ Joshua Landau

 

 

Name: Joshua Landau

 

 

Title: Head of Financial Institutions — America

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Beth Rue

 

 

Name: Beth Rue

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

 

 

By:

/s/ M. Antioco

 

 

Name:

M. Antioco

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

 

 

 

 

By:

/s/ Michael Oka

 

 

Name:

Michael Oka

 

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Mauricio Benitez

 

 

Name:

Mauricio Benitez

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

By:

/s/ Christopher Reo Day

 

 

Name:

Christopher Reo Day

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Jean-Marc Vauclair

 

 

Name:

Jean-Marc Vauclair

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Industrial and Commercial Bank of China Limited New York Branch

 

 

 

 

 

By:

/s/ Mr. Mingqiang Bi

 

 

Name:

Mr. Mingqiang Bi

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

The Northern Trust Company

 

 

 

 

 

 

 

By:

/s/ Andrew D. Holtz

 

 

Name: Andrew D. Holtz

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Intesa Sanpaolo S.p.A.

 

 

 

 

 

 

 

By:

/s/ William S. Denton

 

 

Name: William S. Denton

 

 

Title: Global Relationship Manager

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name: Francesco Di Mario

 

 

Title: F.V.P. & Head of Credit

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011, AMONG TYCO ELECTRONICS GROUP
S.A., TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Commerzbank AG, New York Branch

 

 

 

 

 

 

 

By:

/s/ Diane Pockaj

 

 

Name: Diane Pockaj

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Weinert

 

 

Name: Michael Weinert

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                       

 

WHEREAS, TE Connectivity Ltd., Tyco Electronics Group S.A. (the “Borrower”), the
Lenders party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent have entered into the Five-Year Senior Credit Agreement, dated as of
June 24, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Borrower is or may be entitled, subject to certain conditions, to borrow
loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty.  In addition, the following terms, as used herein, have the following
meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Excluded Swap Obligation” means,  with  respect  to  any  Guarantor,  any  Swap
Obligation  if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order  of   the 
Commodity  Futures  Trading  Commission   (or  the   application   or   official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or

 

--------------------------------------------------------------------------------


 

the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses that accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action. Notwithstanding any other provision herein, in no event will
Guaranteed Obligations include any Excluded Swap Obligations.

 

“Obligors” means, at any time, collectively, the Borrower, the “Guarantor” (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

ARTICLE II
GUARANTEE

 

Section 2.01         The Guarantee.  Subject to Section 2.03, the Guarantor
hereby unconditionally and irrevocably guarantees to the Lenders and the
Administrative Agent and to each of them, the due and punctual payment in cash
of all Guaranteed Obligations as and when the same shall become due and payable,
whether at maturity, by declaration or otherwise, according to the terms
thereof.  This is a continuing guarantee and a guarantee of payment and not
merely of collection.  In case of failure by the Borrower punctually to pay the
indebtedness guaranteed hereby, the Guarantor, subject to Section 2.03, hereby
unconditionally agrees to cause such payment to be made, in cash, punctually as
and when the same shall become due and

 

--------------------------------------------------------------------------------


 

payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.

 

Section 2.02         Guarantee Unconditional.  The obligations of the Guarantor
under this Article II shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any other Obligor under any Loan Document, by
operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to any Loan
Document (other than as specified in an amendment or waiver of this Subsidiary
Guaranty effected in accordance with Section 2.03);

 

(c)           any modification, amendment, waiver, release, non-perfection or
invalidity of any direct or indirect security, or of any guaranty or other
liability of any third party, for any obligation of any other Obligor under any
Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
any other Obligor, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Obligor or its assets or any resulting
release or discharge of any obligation of any other Obligor contained in any
Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against any other Obligor, the Administrative
Agent, any Lender or any other Person, whether or not arising in connection with
the Loan Document; provided that nothing herein shall prevent the assertion of
any such claim by separate suit or compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against any
other Obligor for any reason of any Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
Obligor of the principal of or interest on any Loan or any other amount payable
by any other Obligor under any Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by any other
Obligor, the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Article II.

 

Section 2.03         Limit of Liability.  The Guarantor shall be liable under
this Subsidiary Guaranty only for amounts aggregating up to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any other applicable law.  To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any

 

--------------------------------------------------------------------------------


 

other Subsidiary Guarantors) in the same proportion as the Guarantor’s net worth
at the date enforcement hereunder is sought bears to the aggregate net worth of
all the Subsidiary Guarantors at the date enforcement hereunder is sought (the
“Contribution Percentage”), then the Guarantor shall have a right of
contribution against each other Subsidiary Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date enforcement
hereunder is sought in an aggregate amount less than such other Subsidiary
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date enforcement hereunder is sought by all Subsidiary Guarantors
in respect of the Guaranteed Obligations; provided that no Subsidiary Guarantor
may take any action to enforce such right until the Guaranteed Obligations
(other than contingent indemnification obligations with respect to unasserted
claims) have been indefeasibly paid in full in cash and the Commitments have
been terminated, it being expressly recognized and agreed by all parties hereto
that the Guarantor’s right of contribution arising pursuant to this Section 2.03
against any other Subsidiary Guarantor shall be expressly junior and subordinate
to such other Subsidiary Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under any Subsidiary
Guaranty.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 2.03, each Subsidiary Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Subsidiary Guarantor in
respect of such payment.  The Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.  In this connection, the Guarantor has
the right to waive its contribution right against any other Subsidiary Guarantor
to the extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04         Discharge; Reinstatement in Certain Circumstances.  Subject
to Section 4.06, the Guarantor’s obligations under this Article II shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full in cash.  If at any time any
payment of the principal of or interest on any Loan or any other amount payable
by the Borrower under any Loan Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
other Obligor or otherwise, the Guarantor’s obligations under this Article II
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

 

Section 2.05         Waiver.  The Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any other Obligor or any other Person.

 

Section 2.06         Subrogation and Contribution.  (a) The Guarantor
irrevocably waives any and all rights to which it may be entitled, by operation
of law or otherwise, upon making any payment hereunder (i) to be subrogated to
the rights of the payee against the Borrower with respect to such payment or
otherwise to be reimbursed, indemnified or exonerated by any other Obligor in
respect thereof or (ii) to receive any payment, in the nature of contribution or
for any other reason, from any other Obligor with respect to such payment.

 

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the provision of subsection (a) of this
Section 2.06, the Guarantor shall have and be entitled to (i) all rights of
subrogation or contribution otherwise provided by law in respect of any payment
it may make or be obligated to make under this Subsidiary Guaranty and (ii) all
claims (as defined under Chapter 11 of Title 11 of the United States Code, as
amended, or any successor statute (the “Bankruptcy Code”)) it would have against
any Obligor or any other Subsidiary Guarantor (each an “Other Party”) in the
absence of subsection (a) of this Section 2.06 and to assert and enforce the
same, in each case on and after, but at no time prior to, the date (the
“Subrogation Trigger Date”) which is one year and five days after the Maturity
Date if, but only if, (x) no Default or Event of Default of the type described
in Article VI of the Credit Agreement with respect to the relevant Other Party
has existed at any time on and after the Subrogation Trigger Date and (y) the
existence of the Guarantor’s rights under this clause (b) would not make the
Guarantor a creditor (as defined in the Bankruptcy Code) of such Other Party in
any insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

 

Section 2.07         Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower under the Loan Documents is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Loan Documents
shall nonetheless be payable by the Guarantor hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.

 

Section 2.08         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Subsidiary Guaranty in
respect of Swap Obligations (provided that, each Qualified ECP Guarantor shall
only be liable under this Section 2.08 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.08 or otherwise under this Subsidiary Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).The obligations of each Qualified ECP Guarantor under
this Section 2.08 shall remain in full force and effect until the Guaranteed
Obligations have been paid in full in cash and all Commitments have terminated.
Each Qualified ECP Guarantor intends that this Section 2.08 constitute, and this
Section 2.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01         Corporate Existence and Power.  The Guarantor is a
corporation duly incorporated, validly existing and in good standing under the
laws of [                    ].

 

--------------------------------------------------------------------------------


 

Section 3.02         Corporate and Governmental Authorization; No
Contravention.  The execution, delivery and performance by the Guarantor of this
Subsidiary Guaranty:

 

(a)           are within the Guarantor’s corporate powers;

 

(b)           have been duly authorized by all necessary corporate action on the
part of the Guarantor;

 

(c)           require no action by or in respect of, or filing with, any
Governmental Authority on the part of the Guarantor; and

 

(d)           do not contravene, or constitute a default by the Guarantor under,
any provision of (i) applicable law or regulation, (ii) the certificate of
incorporation, by-laws or other constitutive documents of the Guarantor, or
(iii) any agreement or instrument evidencing or governing Debt of the Guarantor
or any other material agreement, judgment, injunction, order, decree or other
instrument binding upon the Guarantor.

 

Section 3.03         Binding Effect.  This Subsidiary Guaranty constitutes a
valid and binding obligation of the Guarantor.

 

Section 3.04         Not an Investment Company.  The Guarantor is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01         Notices.  All notices, requests and other communications to
be made to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission or similar writing) and
shall be given: (a) if to the Guarantor, to it at its address or facsimile
number set forth on the signature pages hereof or such other address or
facsimile number as the Guarantor may hereafter specify for the purpose by
notice to the Administrative Agent and (b) if to any party to the Credit
Agreement, to it at its address or facsimile number for notices specified in or
pursuant to the Credit Agreement.  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile transmission number specified in this
Section 4.01 and electronic, telephonic or other appropriate confirmation of
receipt thereof is received by the sender, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02         No Waiver.  No failure or delay by the Administrative Agent
or any Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or

 

--------------------------------------------------------------------------------


 

privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 4.03         Amendments and Waivers.  Any provision of this Subsidiary
Guaranty may be amended or waived if, and only if, such amendment or waiver is
entered into in accordance with Section 10.02 of the Credit Agreement.

 

Section 4.04         Successors and Assigns.  This Subsidiary Guaranty is for
the benefit of the Lenders and the Administrative Agent and their respective
successors and assigns and in the event of an assignment of the Loans, the Notes
or other amounts payable under the Loan Documents, the rights hereunder, to the
extent applicable to the indebtedness so assigned, shall be transferred with
such indebtedness.  All the provisions of this Subsidiary Guaranty shall be
binding upon the Guarantor and its successors and assigns.

 

Section 4.05         Taxes.  All payments by the Guarantor hereunder shall be
made free and clear of Taxes and otherwise in accordance with Section 9.05 of
the Credit Agreement (which Section, including but not limited to the
indemnification provisions contained therein, is hereby incorporated by
reference as if set forth herein; provided that each reference contained therein
to any other Obligor shall be a reference to the Guarantor).

 

Section 4.06         Effectiveness.  (a) This Subsidiary Guaranty shall become
effective when the Administrative Agent shall have received a counterpart hereof
signed by the Guarantor.

 

(b)           The Guarantor may at any time elect to terminate this Subsidiary
Guaranty and its obligations hereunder if (i) after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and (ii) at
such time the Guarantor does not have in effect a guarantee the effect of which
would require the Guarantor to be a Subsidiary Guarantor under the terms of
Section 5.12 of the Credit Agreement.  If the Guarantor so elects to terminate
this Subsidiary Guaranty, it shall give the Administrative Agent notice to such
effect, which notice shall be accompanied by a certificate of a Responsible
Officer to the effect that, after giving effect to such termination, no Default
or Event of Default shall have occurred and be continuing.  The Administrative
Agent may conclusively rely on such certificate.  Upon receipt of such notice
and such certificate, unless the Administrative Agent determines that a Default
or Event of Default shall have occurred and be continuing, the Administrative
Agent shall promptly deliver to the Guarantor the counterpart of this Subsidiary
Guaranty delivered to the Administrative Agent pursuant to Section 4.06(a), and
upon such delivery this Subsidiary Guaranty shall terminate and the Guarantor
shall have no further obligations hereunder.  In addition to the foregoing, this
Subsidiary Guaranty may be terminated and released in accordance with the terms
of the penultimate paragraph of Article VII of the Credit Agreement.

 

Section 4.07         GOVERNING LAW; SUBMISSION TO JURISDICTION.  (a)  THIS
SUBSIDIARY GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.  THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES
OF ALL LEGAL

 

--------------------------------------------------------------------------------


 

PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE OBLIGORS OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)           If the Guarantor is not organized under the laws of the United
States of America or a State thereof:

 

(i)            Appointment of Agent for Service of Process.  The Guarantor
hereby irrevocably designates and appoints CT Corporation System having an
office on the date hereof at 111 Eighth Avenue, New York, New York 10011 as its
authorized agent, to accept and acknowledge on its behalf, service or any and
all process which may be served in any suit, action or proceeding of the nature
referred to in subsection (a) above in any federal or New York State court
sitting in New York City.  The Guarantor represents and warrants that such agent
has agreed in writing to accept such appointment and that a true copy of such
designation and acceptance has been delivered to the Administrative Agent.  Such
designation and appointment shall be irrevocable until all principal and
interest and all other amounts payable hereunder shall have been paid in full in
accordance with the provisions hereof.  If such agent shall cease so to act, the
Guarantor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(ii)           Service of Process.  The Guarantor hereby consents to process
being served in any suit, action, or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City by service of process upon the agent of the Guarantor, as the case may be,
for service of process in such jurisdiction appointed as provided in subsection
(b)(i) above; provided that, to the extent lawful and possible, written notice
of said service upon such agent shall be mailed by registered airmail, postage
prepaid, return receipt requested, to the Guarantor at its address specified on
the signature pages hereof or to any other address of which the Guarantor shall
have given written notice to the Administrative Agent.  The Guarantor
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service and agrees that such service shall be deemed in
every respect effective service of process upon the Guarantor in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to the
Guarantor.

 

--------------------------------------------------------------------------------


 

(iii)          No Limitation on Service or Suit.  Nothing in this Section 4.07
shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Guarantor in
the courts of any jurisdiction or jurisdictions.

 

(iv)          Waiver of Immunities.  To the extent permitted by applicable law,
if the Guarantor has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, the Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Subsidiary
Guaranty.  The Guarantor agrees that the waivers set forth above shall be to the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States of America and are intended to be irrevocable and not subject
to withdrawal for purposes of such Act.

 

Section 4.08         WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09         Judgment Currency.  If, under any applicable law and
whether pursuant to a judgment being made or registered against the Guarantor or
for any other reason, any payment under or in connection with this Subsidiary
Guaranty, is made or satisfied in a currency (the “Other Currency”) other than
that in which the relevant payment is due (the “Required Currency”) then, to the
extent that the payment (when converted into the Required Currency at the rate
of exchange on the date of payment or, if it is not practicable for the party
entitled thereto (the “Payee”) to purchase the Required Currency with the other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Guarantor shall,
to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall.  For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.

 

Section 4.10         Subsidiary Guaranty and Loan Document. This Agreement
constitutes a “Loan Document” and a “Subsidiary Guaranty”, and the Guarantor
constitutes a “Subsidiary Guarantor”, in each case, for all purposes under the
Credit Agreement and the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Facsimile Number:

 

--------------------------------------------------------------------------------


 

Schedule 2.01

COMMITMENTS

 

Lender

 

Commitment

 

Deutsche Bank AG New York Branch

 

$

107,000,000

 

Bank of America, N.A.

 

$

107,000,000

 

JPMorgan Chase Bank, N.A.

 

$

107,000,000

 

BNP Paribas

 

$

107,000,000

 

Citibank, N.A.

 

$

107,000,000

 

The Bank of Nova Scotia

 

$

86,250,000

 

Barclays Bank PLC

 

$

86,250,000

 

Goldman Sachs Bank USA

 

$

86,250,000

 

HSBC Bank USA, NA

 

$

86,250,000

 

Bank of China, New York Branch

 

$

75,000,000

 

Australia and New Zealand Banking Group Limited

 

$

75,000,000

 

Wells Fargo Bank, National Association

 

$

75,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

75,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

50,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

Industrial and Commercial Bank of China Limited, New York Branch

 

$

50,000,000

 

The Northern Trust Company

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

Intesa Sanpaolo S.p.A.

 

$

35,000,000

 

Commerzbank AG, New York Branch (Additional Lender)

 

$

35,000,000

 

Total Commitments

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------